internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi - plr-116301-00 date date x sub y venture venture venture venture venture venture property property property property property property dollar_figurex1 dollar_figurex2 dollar_figurex3 dollar_figurex4 dollar_figurex5 dollar_figurex6 dollar_figurey1 dollar_figurey2 dollar_figurey3 dollar_figurey4 dollar_figurey5 dollar_figurey6 x d1 d2 d3 dear this letter responds to a letter dated date and subsequent correspondence written by your authorized representative on behalf of x requesting a ruling concerning sec_1362 of the internal_revenue_code according to the information submitted x was incorporated on d1 sub is a wholly owned subsidiary of x that was incorporated on d2 x and sub and are c corporations that file a consolidated_income_tax_return x has accumulated_earnings_and_profits x proposes to elect to be treated as an s_corporation and to treat sub as a qualified_subchapter_s_subsidiary qsub sub and y an unrelated entity are partners in limited_partnerships venture sec_1 through sub is a limited_partner in each venture and through wholly-owned llcs sub owns an x general_partnership interest in each venture because no election will be made for any of the wholly-owned llcs each llc will be disregarded as an entity separate from its owner under sec_301_7701-3 each venture owns and operates a single commercial real_estate property propertie sec_1 through in the fiscal_year ending d3 venture accrued approximately dollar_figurex1 in rents and incurred approximately dollar_figurey1 in relevant expenses with respect to property venture accrued approximately dollar_figurex2 in rents and incurred approximately dollar_figurey2 in relevant expenses with respect to property venture accrued approximately dollar_figurex3 in rents and incurred approximately dollar_figurey3 in relevant expenses with respect to property venture accrued approximately dollar_figurex4 in rents and incurred approximately dollar_figurey4 in relevant expenses with respect to property venture accrued approximately dollar_figurex5 in rents and incurred approximately dollar_figurey5 in relevant expenses with respect to property venture accrued approximately dollar_figurex6 in rents and incurred approximately dollar_figurey6 in relevant expenses with respect to property the ventures provide various services to its tenants services provided by venture sec_1 and to its various tenants include but are not limited to maintenance and repair of parking lots parking structures and easements repair maintenance and decoration of common areas snow removal from common areas provision of all electric light bulbs tubes and ballasts for building standard fixtures janitorial services window washing repair service for any building equipment or machinery installation of tenant improvements services provided by venture to its various tenants include but are not limited to providing managers engineers porters and matrons providing repairs and general nightly maintenance of offices elevators public corridors lobbies restrooms and stairwells dusting vacuuming and trash removal venture contracts with an independent hotel management company which provides extensive services to property on behalf of venture except as provided in sec_1362 sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 terminates whenever the corporation i has accumulated_earnings_and_profits at the close of each of three consecutive tax years and ii has gross_receipts for each of such tax years more than percent of which are passive_investment_income except as otherwise provided in sec_1362 sec_1362 provides that the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations provides that rents means amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation sec_1361 provides that except as provided in regulations i a corporation which is a qsub shall not be treated as a separate corporation and ii all assets liabilities and items of income deduction and credit of a qsub shall be treated as assets liabilities and such items as the case may be of the s_corporation sec_1_1361-4 states that the separate existence of a qsub is ignored for federal tax purposes thus a corporation which is a qsub shall not be treated as a separate corporation and all assets liabilities and items of income deduction and credit of a qsub shall be treated as assets liabilities and items of income deduction and credit of the s_corporation sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes as provided in this section sec_301_7701-3 provides that unless the entity elects otherwise a domestic eligible_entity is disregarded as an entity separate from its owner if it has a single owner llc will be a disregarded_entity of sub which in turn will be ignored for federal tax purposes after x makes the qsub election for sub thus x will hold for federal tax purposes direct general_partnership interests in venture sec_1 through based solely on the information submitted and the representations made if x makes a valid election to be an s_corporation and a valid qsub election for sub the rents that x receives through venture sec_1 through will not be passive_investment_income as described in sec_1362 except as specifically set forth above we express no opinion as to the federal tax consequences of the transaction described above under any other provision of the code further we express no opinion on whether x is a small_business_corporation eligible to be an s_corporation nor whether sub is eligible to be a qualified_subchapter_s_subsidiary under sec_1361 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative sincerely yours jeanne m sullivan acting senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
